Petitioner asks leave to appeal from an order of Judge Bailey of the First Circuit denying his petition for the writ of habeas corpus. He claims that he was not indicted by the Grand Jury, that he was given no preliminary hearing, that at his trial in the Circuit Court for Harford County he was not allowed to plead, that he was convicted on improper testimony, and that he was refused an appeal to the Circuit Court, and his appeal was filed too late.
The record shows that on November 5, 1948, petitioner's case "was heard before the Court without a jury" on a charge of carrying concealed weapons, that he was found guilty and sentenced to the House of Correction for one year. The record does not show how the petitioner plead, but it does show that the case was an appeal, and the petitioner himself states in his petition *Page 704 
that he plead "guilty" before the magistrate, and was sentenced by him to serve 24 months. If the record means that he was tried by the Harford County Court, such trial must have been on a plea of "not guilty", either made by him or entered for him by the Court. On the other hand, there may have been only a hearing by the Court to determine the seriousness of his offense on his admitted plea of "guilty" before the magistrate. In either event, he was not harmed in view of his acknowledgment of his guilt. He was not entitled to any preliminary hearing other than that he had before the Magistrate, and his appeal was heard by the Circuit Court. If it was filed too late, as he contends, he was benefited and not harmed.
He was tried before the Magistrate and before the Court on the warrant which was all that was necessary for such a charge. He has no constitutional right to be indicted in such a case.
We cannot, of course, pass upon the sufficiency of the evidence.
Petition denied without costs.